Citation Nr: 1608045	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-30 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from March 31, 2011, to July 20, 2014 for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 70 percent from July 21, 2014 for PTSD.

3.  Entitlement to a compensable rating from March 31, 2011 for bilateral hearing loss.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1991; from March 1992 to March 1993; from April 2005 to July 2006; and from October 2007 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issues of entitlement to TDIU and an increased initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas throughout the entire appeal period.  


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD are approximated for the appeal period.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159 (2015).

As noted above, the Veteran's claim for a higher rating for his PTSD arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA examinations from May 2011 and July 2014 and treatment records from 2012 to 2014.  Lay statements of the Veteran are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed. 

Pertinent Law

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 70 percent, as of July 21, 2014; and an evaluation higher than 50 percent, as of March 31, 2011. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently in receipt of a 70 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A review of the evidence reveals the following: in May 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran suffered from PTSD.  The Veteran persistently re-experienced recurrent and distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the in-service traumatic event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity or exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The examiner noted that the Veteran persistently avoided stimuli associated with the trauma and numbing of general responsiveness by efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; sense of a foreshortened future.  Moreover, the Veteran experienced difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  The Veteran experienced these symptoms for more than one month. 

The Veteran suffered from anxiety, suspiciousness, chronic sleep impairment, and panic attacks occurring weekly or less often, flattened affect, circumstantial, circumlocutory or stereotyped speech; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Lastly, the Veteran suffered from poor judgment in social situations involving confrontation, anger, and aggression.  He experienced anxious thoughts, paranoia, racing thoughts, flashbacks, reduced productivity at work, absenteeism, reduced concentration; depressed and anxious mood, and decreased joy and enjoyment in life.

There was no evidence the Veteran suffered from gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss.  

In sum, the examiner determined the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  

In 2012, the Veteran's treating psychologist commented that, the Veteran displayed a constricted affect, with tense and suspicious facial expressions; difficulty with concentration and focus; nightmares; distressing flashbacks; nightmares; inability to enjoy activities; exaggerated startle response.

The examiner noted the Veteran demonstrated a linear thought process, improved sleep, a good appetite, and an enjoyment in activities, as well as no suicidal thoughts, and no evidence of psychotic distortions. 

In October 2013, the Veteran submitted a statement in which he averred his PTSD affected him at work and home, causing him to suffer from anxiety and panic.  He stated that he found it difficult to maintain his composure in crowds and became overly excited.  The Veteran wrote that he experienced disturbances, which were often triggered by events that occurred at work, television programs, or news programs.  The Veteran concluded by stating his PTSD had worsened in the past few months.

In 2013, the Veteran's treating psychologist commented that the Veteran commonly skipped sleep in order to have more time to perfect his job duties and class assignments; exhibited difficulty with concentration and focus; demonstrated an increase in irritability and exhaustion, low tolerance for chance, disappointment, frustration, irritability, little interest in past activities; complained of an inability to deal with other persons and increased social isolation; was unable to obtain employment; demonstrated an anxious, tense, dysphoric, or tearful affect; and that he exhibited a tendency to plan most events in his life and treat his relatives as if they were soldiers. 

The psychologist noted that the Veteran demonstrated no evidence of psychotic distortions, and presented as well-groomed with good hygiene.  

In July 2014, the Veteran underwent a second C&P examination, in which the examiner determined the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran informed his examiner that he had become isolated and his relationships with his wife and daughter were not good.  He said he was no longer really in contact with any friends or acquaintances, as his social life had deteriorated.  In the Veteran's free time, he enjoyed off-roading on his own, late at night because he felt safe in the woods where it was dark, and nobody could see him.  The Veteran said that his social isolation was increasing, as he was trying to arrange everything so he could always just stay in his house.

Concerning his occupational history, the Veteran reported that he had recently graduated from college, but the graduation had not provided him with any self-confidence or pride.  Despite the fact that he had loved his job, he had quit it one month before the exam, due to his sleep disturbances which interfered with his job performance.  During a recent job interview for a good job, he had become angry when the interviewer asked him about his military service, and he had "blown" the interview.

The Veteran reported that, overall, he did not function well, and he believed that the PTSD made him act as a different person, and it was beating him.

The Veteran reported experiencing the following symptoms: recurrent, involuntary, and intrusive distressing memories of the traumatic event; recurrent distressing dreams in which the content of the dream is related to the traumatic event; intense or prolonged psychological distress at exposure to internal or external cues symbolizing an aspect of the traumatic event; marked physiological reactions to internal or external cues symbolizing an aspect of the traumatic event.  The Veteran persistently experienced avoiding distressing memories, thoughts, or feelings about or closely associated with the traumatic event; avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings.  

Moreover, for more than the past month, the Veteran had experienced persistent negative beliefs or expectations about himself, others, or the world; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions; irritable behavior and angry outbursts; hypervigilance; sleep disturbance.  He also suffered from depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; flattened affect; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation. 

The examiner observed that the Veteran experienced weekly panic attacks; feelings of hypervigilance in public; nightmares and sleep problems; increased social isolation; was easy to anger; and experienced feelings of worthlessness and failure concerning his PTSD treatment. 

Following the July 2014 C&P examination, the RO increased the Veteran's rating to 70 percent, because the Veteran demonstrated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; exhibited by the symptoms detailed in the examination, such as the Veteran's inability to establish and maintain effective relationships; difficulty in adapting to a worklike setting; suicidal ideation flattened affect; panic attacks more than once a week; chronic sleep impairment; anxiety; suspiciousness; depressed mood. 

In 2014, the Veteran's treating psychologist commented that the Veteran was suffering from more, and more severe, panic attacks, and free-floating anxiety about his work and relationships; chronic sleep problems; decreased appetite; considerable anxiety, irritability, and social isolation; greater tendencies of obsessive compulsive disorder; greater stress at work; preoccupation with control and orderliness; and a need to always be in control of the situation.  The Veteran reported he was forced to resign from his job, as his chronic sleep deprivation prevented him from doing his job. 

The psychologist noted that the Veteran was oriented to time, place, and person, was well-groomed with good personal hygiene, and exhibited fair judgment.  

When considered in its totality, the Board initially finds that the lay and medical evidence demonstrates no distinct time period in which the Veteran's PTSD symptoms drastically worsened.  Thus, the current staged rating is unwarranted.  Accordingly, the 70 percent rating should be extended to the entire time period on appeal.

The evidence paints a picture of a Veteran struggling with extreme obsessive compulsive disorder tendencies, chronic sleep deprivation and nightmares, social isolation, considerable anxiety and irritability, a decreased appetite, suicidal ideation, frequent, severe panic attacks, and a tense, dysphoric, or tearful affect. 

The Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  See 38 C.F.R. § 4.130. 

A 100 percent rating is not warranted because the Veteran did not demonstrate total occupational and social impairment.  During the pendency of the appeal, the Veteran has continued to work intermittently, maintained a relationship with his wife and daughter, and obtained his college degree.  Thus, the Board finds that the Veteran does not suffer from total social impairment.  Moreover, consistent with the Veteran's treating records and statements, the examiners specifically noted that the Veteran did not neglect his personal appearance and hygiene, his judgment was not affected, and he did not exhibit delusions or hallucinations.  The examiners made no mention of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.  The Board recognizes that the Veteran has suffered from his PTSD; however, his symptoms do not justify a finding of total impairment. 

Moreover, the fact that the Veteran recently completed his college degree, demonstrates he is not suffering from gross impairment in thought processes or communication, and the fact that he is interviewing and desirous of a new job, demonstrates he is not suffering from total occupational impairment.  Thus, the evidence demonstrates that the Veteran does not suffer from total occupational and social impairment.

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 70 percent rating, with deficiencies in most areas. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows symptoms such as irritability, sleep impairment, and social isolation, which are all contemplated by the rating criteria.  In additional, occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 70 percent rating under DC 9440 for PTSD contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Moreover, the record does not show that the Veteran has required frequent hospitalizations for his PTSD.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment, such as marked interference, with employment over and above that which is already contemplated in the assigned schedular rating.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's PTSD for the entire period of appeal.   

The Board notes that, although entitlement to TDIU and extraschedular consideration can be inextricably intertwined, such that remand of TDIU entitlement would warrant remand of extraschedular entitlement, the necessity of such a remand occurs when the remand of TDIU entitlement is based on an incomplete disability picture.  See Brambley v. Principi, 17 Vet .App. 20, 24 (2003). Here, the Board is not remanding the TDIU request because it has been found the evidence is inadequately developed; rather, the Board is remanding TDIU because such possible entitlement has been raised by some evidence of record and the AOJ has not yet adjudicated the matter in the context of this present appeal.  In sum, under these circumstances, extraschedular consideration is not inextricably intertwined with the remand of the TDIU request, so the extraschedular portion of the PTSD rating need not be remanded in this specific case.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b)  is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to an evaluation of 70 percent, but no higher, is granted for the entire appeal period. 



REMAND

The Veteran contends that his most recent hearing test does not adequately portray the severity of his hearing loss, as it is over 56 months old, and was conducted in a quiet, sterile atmosphere.  

The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last evaluations, and due to the Veteran's assertion that his condition has worsened, a new examination is in order for the Veteran's hearing loss.  

In an October 2013 statement, the Veteran contended that his PTSD affected his ability to work.  The Board notes that whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a request for a TDIU.  TDIU is not a separate claim that must be raised with specificity; rather, it is a component of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Consequently, a TDIU request is considered to have been raised by the record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination with an appropriately qualified examiner.  .

The examiner should determine the extent of the Veteran's bilateral hearing loss. 

2.  The AOJ should ensure that all VCAA Notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-9840) to the Veteran for completion.

3.  After the above has been completed, the RO  must review the claims file and ensure that all the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


